<head>

<title>USCA1 Opinion</title>



	<style type="text/css" media="screen, projection, print">



		<!--

		@import url(/css/dflt_styles.css);

		-->

	</style>

</head>

<body>

<p align=center>

</p><br>

<pre>                  United States Court of Appeals <br>                      For the First Circuit <br>                       ____________________ <br> <br> <br>No. 98-2228 <br> <br>                  PUERTO RICO TELEPHONE COMPANY, <br> <br>                      Plaintiff, Appellant, <br> <br>                                v. <br> <br>        TELECOMMUNICATIONS REGULATORY BOARD OF PUERTO RICO <br>       and CELLULAR COMMUNICATIONS OF PUERTO RICO, INC., <br> <br>                      Defendants, Appellees. <br> <br>                                  <br>                       ____________________ <br> <br>                 <br>           APPEAL FROM THE UNITED STATES DISTRICT COURT <br> <br>                 FOR THE DISTRICT OF PUERTO RICO <br> <br>          [Hon. Jos Antonio Fust, U.S. District Judge] <br> <br>                       ____________________ <br>                      <br>                              Before <br> <br>                      Lynch, Circuit Judge, <br>                 Noonan, Senior Circuit Judge, <br>                   and Lipez, Circuit Judge. <br>                       ____________________ <br>                      <br>          <br> <br>  Philip J. Mause, with whom Joaqun A. Mrquez, Jeffrey J. <br>Lopez, and Drinker Biddle & Reath LLP were on brief, for appellant. <br>  Robert F. Reklaitis, with whom Veronica M. Ahern, Laurin <br>H. Mills, Lydia P.A. Turnipseed, Nixon, Hargrave, Devans & Doyle <br>LLP, Jose R. Gaztambide, and Gaztambide & Plaza were on brief, for <br>appellee Telecommunications Regulatory Board of Puerto Rico. <br>  William A. Davis, with whom Sara F. Seidman, Mintz, <br>Levin, Cohn, Ferris, Glovsky and Popeo, PC, and Francisco Silva <br>were on brief, for appellee Cellular Communications of Puerto Rico, <br>Inc. <br>  Donald B. Verrilli, Jr., Jodie L. Kelley, Katherine A. <br>Fallow, Jenner & Block, Thomas F. O'Neil III, Adam H. Charnes, and <br>Mark B. Ehrlich on brief for amicus curiae MCI Worldcom, Inc. <br>   <br> <br>                       ____________________ <br>                      <br>                      <br>                       ____________________

  LYNCH, Circuit Judge.  This appeal raises tricky <br>questions of the limits on federal court jurisdiction under 47 <br>U.S.C.  252(e)(6), a provision of the Telecommunications Act of <br>1996, Pub. L. No. 104-104, 110 Stat. 56.   <br>  Two telecommunications companies (one primarily a <br>landline local exchange carrier and one a cellular carrier) reached <br>an interconnection agreement; the agreement in turn was approved by <br>the Telecommunications Regulatory Board of Puerto Rico ("the <br>Board") under the Act.  A dispute arose over responsibility for <br>certain charges and the landline company, Puerto Rico Telephone <br>Company ("PRTC"), started charging its customers long-distance <br>rates for calls to the cellular phone company's customers.  The <br>cellular company, Cellular Communications of Puerto Rico, Inc. <br>("CCPR"), struck back, filing a complaint with the Board.  The <br>Board found that PRTC had not violated the agreement but <br>nonetheless had violated its obligations of prior notice to its <br>customers under Puerto Rico law.  The Board ordered PRTC to make <br>refunds.  Faced with the loss of an alleged several million dollars <br>in revenue, PRTC sued in federal court, raising claims under the <br>Act and under the Constitution. <br>  Focusing closely on the particular facts, as alleged by <br>PRTC, of the dispute between PRTC, CCPR, and the Board, we conclude <br>that  252(e)(6) does not provide the federal courts with <br>jurisdiction over PRTC's claims.  That is because the challenged <br>Board order lacks a sufficient nexus with the parties' <br>interconnection agreement to be a determination which is subject to <br>review; also, the provision for federal judicial review does not <br>authorize review of Board actions for compliance with Puerto Rico <br>law.  We further conclude that PRTC's takings and procedural due <br>process causes of action fail to state a claim on which relief can <br>be granted.  We therefore affirm the dismissal of all claims, on <br>different reasoning than that of the district court. <br>                               I <br>  PRTC's complaint and the attached exhibits state the <br>following facts.  CCPR makes use of PRTC's landline network to <br>route and complete calls.  When a landline PRTC customer places a <br>call to a CCPR cellular customer, PRTC routes the call over its <br>landline facilities to CCPR's switch, and CCPR then forwards the <br>call to its final destination.  At the times relevant to the <br>complaint, the CCPR switch was in San Juan, and so calls from PRTC <br>customers to CCPR customers originating outside San Juan were long- <br>distance toll calls, regardless of the location in which the call <br>was ultimately received. <br>  For some time, CCPR paid PRTC a per-minute fee for <br>delivering these long-distance calls, and PRTC did not bill its <br>customers any long-distance charges.  When the Telecommunications <br>Act of 1996 was enacted, the parties worked out new arrangements.  <br>After engaging in extensive negotiations and an arbitration, PRTC <br>and CCPR reached an "interconnection agreement," which provided in <br>paragraph IV that PRTC customers would be charged the applicable <br>long-distance rates unless CCPR chose to pay PRTC a fee for each <br>call or chose to have PRTC charge its customers a flat rate of 35 <br>cents for each call.  The agreement was executed on September 2, <br>1997 and approved by the Board on September 11, 1997.  The Board <br>stated that the agreement was "consistent with section 252 of the <br>Act, local law, and the rules of this Board," as well as "non- <br>discriminatory and . . . consistent with the public interest, <br>convenience and necessity." <br>  CCPR never exercised either one of its options under <br>paragraph IV of the agreement.  In November 1997, PRTC began <br>charging its customers long-distance charges for the relevant <br>calls, retroactive to September 2, 1997.  Customers complained.  On <br>November 25, 1997, CCPR filed a complaint with the Board seeking a <br>cease and desist order prohibiting PRTC from imposing these <br>charges.  This matter was captioned "In the matter of Enforcement <br>and Implementation of the Interconnection Agreement between [CCPR] <br>and [PRTC]." <br>  CCPR says that PRTC imposed these charges, and so angered <br>customers who sought to call CCPR's customers, to hurt CCPR and did <br>so out of self-interested and anti-competitive motivations.  PRTC, <br>which has an affiliate that provides cellular phone services in <br>competition with CCPR, denies this. <br>  The Board held hearings on CCPR's complaint on December <br>10 and 15, during which numerous witnesses testified.  On December <br>22, 1997, the Hearing Examiner made a recommendation to the Board.  <br>The Examiner stated that paragraph IV of the agreement "gives PRTC <br>the right to charge the toll charges at issue to its landline <br>customers when they call a CCPR subscriber" and that under the <br>circumstances of the case PRTC acted properly under the agreement.  <br>However, the Examiner also found that "[e]ven though PRTC has the <br>right, in principle, under the Interconnection Agreement, to impose <br>toll charges, it is also legally and morally obligated to provide <br>adequate notice to its customers," who were not parties to the <br>agreement but with whom PRTC had a separate contractual <br>relationship, "before assessing said charges."  The Examiner <br>concluded that PRTC had imposed charges without notice in violation <br>of Article 1210 of the Puerto Rico Civil Code, P.R. Laws Ann. tit. <br>31,  3375, which establishes a duty to act in good faith while <br>fulfilling contract obligations, and "thereby breach[ed] its <br>fiduciary, contractual relationship with its customers which <br>requires acting in good faith towards them."  The Examiner stated <br>that PRTC could prospectively assess toll charges "only after <br>adequate and reasonable notification to its customers," and <br>suggested that thirty days advance notice would be reasonable. <br>  On December 24, 1997, the Board adopted this <br>recommendation and issued an order requiring PRTC to cease <br>collecting the charges and to credit or refund the charges it had <br>already collected.  As of that date, the issue of any future long- <br>distance charges was already moot (as the Board recognized), <br>because PRTC and CCPR had set up new switches allowing calls to be <br>transferred from PRTC to CCPR at local offices outside San Juan.  <br>Consequently, this case involves only charges imposed by PRTC on <br>its customers for calls made between September 2 and December 22, <br>1997. <br>  PRTC filed its federal court complaint against the Board <br>and CCPR on December 31, 1997.  In addition to several state law <br>claims, the complaint sets forth four federal causes of action.  <br>The first, styled "review of decision disapproving or revising <br>interconnection agreement," alleges that "under 47 U.S.C. <br> 252(e)(6)" the district court has jurisdiction over decisions of <br>the Board "reviewing interconnection agreements"; that the Board's <br>decision "is tantamount to a review and rejection of an important <br>term of the Agreement between PRTC and CCPR" that permits PRTC to <br>impose the long-distance charges; and that the Board's decision <br>violates both Puerto Rico law and the Act because it is inequitable <br>and unreasonable, does not provide PRTC with compensation for the <br>provision of services, and does not rely on a reason for rejection <br>that the Act permits. <br>  The second cause of action is captioned "enforcement of <br>interconnection agreement."  PRTC alleges that the defendants "have <br>taken actions which make it impossible for PRTC to obtain benefits <br>it is entitled to under the [a]greement," that the federal courts <br>have jurisdiction "under 47 U.S.C.  252(e)(6)" over an action to <br>enforce an approved interconnection agreement, and that PRTC seeks <br>such enforcement. <br>  The third cause of action claims an unconstitutional <br>taking.  According to PRTC, "[b]y prohibiting PRTC from charging <br>its customers -- or anyone else -- for providing a service and <br>requiring PRTC to pay CCPR every time PRTC performs the service, <br>the Board . . . has effected a taking of PRTC's property without <br>just compensation." <br>  The fourth cause of action alleges that the Board's <br>action was "taken under color of the law of the Commonwealth of <br>Puerto Rico without an adequate hearing or opportunity for a <br>hearing" and "deprives PRTC of important property rights without <br>due process of law." <br>  After both defendants moved to dismiss pursuant to Rule <br>12(b)(1) and Rule 12(b)(6), the district court held that it lacked <br>subject matter jurisdiction over the first two causes of action and <br>that the third and fourth causes of action did not state claims on <br>which relief could be granted.  See Puerto Rico Tel. Co. v. <br>Telecommunications Regulatory Bd. of Puerto Rico, 20 F. Supp. 2d <br>308, 312 (D.P.R. 1998).  The court dismissed the action, implicitly <br>declining supplemental jurisdiction over PRTC's state law claims.  <br>  The district court based its jurisdictional holding on 47 <br>U.S.C.  252(e)(6), which states in relevant part: <br>     In any case in which a State commission makes a determination <br>     under this section, any party aggrieved by such determination <br>     may bring an action in an appropriate Federal district court <br>     to determine whether the agreement or statement meets the <br>     requirements of section 251 of this title and this section. <br> <br>The court stated that "a state commission to which an arbitrated <br>interconnection agreement is submitted must approve or reject the <br>agreement, and section 252(e)(6) allows for federal jurisdiction <br>only for review of the state commission's decision in that <br>context."  Id. at 310. The court concluded that it lacked <br>jurisdiction because the Board's order was based purely on state <br>law and was "not an approval or disapproval of the Agreement or a <br>rule regarding the Agreement's conformity with 47 U.S.C.  251," <br>whereas "[t]his court has subject matter jurisdiction under the Act <br>only when a state regulator applies federal law in its acceptance <br>or rejection of an interconnection agreement."  Id. at 311.  The <br>court distinguished Michigan Bell Telephone Co. v. MFS Intelenet of <br>Michigan, Inc., 16 F. Supp. 2d 817 (W.D. Mich. 1998), on the ground <br>that in that case plaintiff alleged that the state commissioners' <br>order "interpreted the interconnection agreement . . .  in a manner <br>which violated federal law."  Puerto Rico Tel. Co., 20 F. Supp. 2d <br>at 311 (emphasis in original). <br>          The district court also held that plaintiff's procedural <br>due process claim failed because, although PRTC claimed that the <br>Board's order "violated specific procedures of the Act regarding <br>the approval and rejection of interconnection agreements," these <br>procedures were not applicable because the order did not in fact <br>reject the agreement at all.  Id.  Finally, the court held that <br>PRTC had not stated a takings claim because it had "not made <br>sufficient allegations to allow [the court] to find a recognized <br>property interest which has been taken from it.  PRTC did not have <br>a recognized property right in retroactively billing its customers, <br>and the Board's prevention of this action is not a taking within <br>the meaning of the Fifth Amendment."  Id. at 311-12. <br>          The district court's ruling that it lacked subject matter <br>jurisdiction is subject to de novo review, see Murphy v. United <br>States, 45 F.3d 520, 522 (1st Cir. 1995); Heno v. FDIC, 20 F.3d <br>1204, 1205 (1st Cir. 1994), as is its decision to dismiss the <br>takings and procedural due process causes of action for failure to <br>state a claim, see Grunbeck v. Dime Sav. Bank of New York, 74 F.3d <br>331, 335 (1st Cir. 1996).  We read the allegations of the complaint <br>liberally, treating all well-pleaded facts as true and taking all <br>inferences in favor of the plaintiff.  See Negron-Gaztambide v. <br>Hernandez-Torres, 35 F.3d 25, 27 (1st Cir. 1994); see also Aversa <br>v. United States, 99 F.3d 1200, 1209-10 (1st Cir. 1996).  Further, <br>we are "mindful that the party invoking the jurisdiction of a <br>federal court carries the burden of proving its existence."  Taber <br>Partners, I v. Merit Builders, Inc., 987 F.2d 57, 60 (1st Cir. <br>1993). <br>                               II <br>A.  Telecommunications Act Claims <br>     1.  Structure of the Act <br>          PRTC's claims are best understood against an explanation <br>of the structure of the relevant portions of the Act. <br>          The Act is designed to foster the rapid development of <br>competition in the local telephone services market.  See <br>Telecommunications Act of 1996, Pub. L. No. 104-104, 110 Stat. 56, <br>56 (stating that the purpose of the Act is "to promote competition <br>and reduce regulation in order to secure lower prices and higher <br>quality services for American telecommunications consumers and <br>encourage the rapid deployment of new telecommunications <br>technologies"); AT&T Corp. v. Iowa Utilities Bd., 119 S. Ct. 721, <br>726 (1999); Reno v. American Civil Liberties Union, 521 U.S. 844, <br>857-58 (1997).  As the legislative history explains, the Act <br>creates "a pro-competitive, de-regulatory national policy framework <br>designed to accelerate rapidly private sector deployment of <br>advanced telecommunications and information technologies and <br>services to all Americans by opening all telecommunications markets <br>to competition."  H.R. Conf. Rep. No. 104-458, at 113 (1996), <br>reprinted in 1996 U.S.C.C.A.N. 124, 124 (Joint Explanatory <br>Statement of the Committee of Conference); see also Bruning, The <br>Telecommunications Act of 1996: The Challenge of Competition, 30 <br>Creighton L. Rev. 1255, 1256 (1997) (describing the Act as intended <br>"(1) to promote competition and reduce regulation to secure lower <br>prices and higher quality services for American telecommunications <br>consumers, (2) to encourage the rapid deployment of new <br>telecommunications technologies, and (3) to implement policies that <br>will prevent harm to consumers from the implementation of <br>competition").  Sections 251, 252, and 253 of the Act contain the <br>principal provisions designed to carry out these policies. <br>          Section 251 imposes various requirements on <br>telecommunications carriers, such as CCPR, and incumbent local <br>exchange carriers, such as PRTC.  For instance, all carriers have <br>a duty "to interconnect directly or indirectly with the facilities <br>and equipment of other telecommunications carriers."  47 U.S.C. <br> 251(a)(1).  An incumbent carrier, which controls the existing <br>network to which other carriers need access in order to compete, <br>also has the duty to permit other carriers to interconnect with its <br>facilities, to provide other carriers with access to elements of <br>its local network on an "unbundled" basis, to sell to other <br>carriers at wholesale prices the services that it provides to its <br>customers, and to negotiate interconnection agreements in good <br>faith.  Id.  251(c).  The Act is also an exercise in what has been <br>termed cooperative federalism:  "In prescribing and enforcing <br>regulations to implement the requirements of [ 251], the [FCC] <br>shall not preclude the enforcement of any regulation, order, or <br>policy of a State commission that . . . establishes access and <br>interconnection obligations of local exchange carriers; . . . is <br>consistent with the requirements of this section; and . . . does <br>not substantially prevent implementation of the requirements of <br>this section and the purposes of this part."  Id.  251(d)(3). <br>          Section 252, which is captioned "[p]rocedures for <br>negotiation, arbitration, and approval of agreements," sets forth <br>some of the means to implement these various requirements.  First, <br>the incumbent carrier and the requesting carrier have the <br>opportunity to negotiate their own interconnection agreement.  If <br>those carriers can reach a compromise, they need not satisfy the <br>substantive requirements of  251(b) and (c).  See id.  252(a)(1).  <br>If they cannot agree within a certain period, either of the <br>carriers may petition the state commission to arbitrate unresolved <br>issues.  See id.  252(b)(4).  Finally, the completed agreement <br>must be submitted to the state commission for approval.  See id. <br> 252(e)(1).  The commission may reject a negotiated agreement that <br>is "not consistent with the public interest, convenience, and <br>necessity" or that "discriminates against a telecommunications <br>carrier not a party to the agreement," id.  252(e)(2)(A), and may <br>reject an arbitrated agreement that fails to meet the requirements <br>of  251 (including the FCC's implementing regulations) or  252(d) <br>(which governs pricing standards), see id.  252(e)(2)(B).  <br>Further, notwithstanding these strictures on the grounds for <br>rejection, "but subject to section 253 of this title," a state <br>commission is not prohibited "from establishing or enforcing other <br>requirements of State law in its review of an agreement, including <br>requiring compliance with intrastate telecommunications service <br>quality standards or requirements."  Id.  252(e)(3). <br>          Section 252 also provides for federal judicial review of <br>certain state commission actions relating to interconnection <br>agreements.  Section 252(e)(6) provides:  "In any case in which a <br>State commission makes a determination under this section, any <br>party aggrieved by such determination may bring an action in an <br>appropriate Federal district court to determine whether the <br>agreement . . . meets the requirements of section 251 of this title <br>and this section."  Id.  252(e)(6).  Also,  252(e)(4), which sets <br>forth the schedule for state commission approval or rejection, <br>provides that "[n]o State court shall have jurisdiction to review <br>the action of a State commission in approving or rejecting an <br>agreement under this section."  Id.  252(e)(4). <br>          Section 253, which is not restricted to matters relating <br>to interconnection agreements, requires the FCC to preempt the <br>enforcement of state and local laws that "may prohibit or have the <br>effect of prohibiting the ability of any entity to provide any <br>interstate or intrastate telecommunications service."  Id. <br> 253(a), (d).  Like  251 and  252,  253 also contains <br>provisions that preserve state regulatory authority:  "Nothing in <br>this section shall affect the ability of a State to impose, on a <br>competitively neutral basis and consistent with section 254 of this <br>section [which sets forth "universal service" provisions], <br>requirements necessary to preserve and advance universal service, <br>protect the public safety and welfare, ensure the continued quality <br>of telecommunications services, and safeguard the rights of <br>consumers."  Id.  253(b); see also id.  253(c). <br>          Against this background, we test PRTC's attempt to assert <br>federal jurisdiction.  Section 252(e)(6) is PRTC's sole basis for <br>its assertion of subject matter jurisdiction over its <br>Telecommunications Act claims.  In interpreting this provision, we <br>"will not look merely to a particular clause in which general words <br>may be used, but will take in connection with it the whole statute <br>. . . and the objects and policy of the law."  Stafford v. Briggs, <br>444 U.S. 527, 535 (1980) (quoting Brown v. Duchesne, 60 U.S. (19 <br>How.) 183, 194 (1857)) (internal quotation marks omitted); see <br>also, e.g., Crandon v. United States, 494 U.S. 152, 158 (1990). <br>     2.  Application of the Act to PRTC's Claims <br>          Given the nature of PRTC's claims,  252(e)(6) does not <br>confer federal jurisdiction here. <br>          It is clear that this provision covers approvals or <br>rejections by state commissions of interconnection agreements, but <br>that is not what is involved here.  It is less clear whether the <br>provision also covers "determination[s]" that are not approvals or <br>rejections.  Even if the Act permits federal judicial review of <br>such determinations, there is no federal jurisdiction over this <br>case.  The portion of the Board's order as to which PRTC is <br>aggrieved does not have a sufficient nexus to the interconnection <br>agreement between PRTC and CCPR to be a "determination" under  252 <br>and so to fall within the jurisdictional bounds of  252(e)(6).  <br>Even assuming that there were an adequate nexus, PRTC's claims in <br>the end amount to an assertion that the Board failed to comply with <br>state law provisions.  There is no federal jurisdiction over such <br>claims. <br>          a.  "[D]etermination" under  252 <br>          As an initial matter, PRTC's contention that the Board's <br>order amounted to a rejection of the parties' interconnection <br>agreement is simply wrong.  There is no dispute that the Board <br>approved the interconnection agreement in September 1997, and that <br>it stated in its December order that PRTC was entitled under the <br>agreement to impose the disputed charges.  The agreement remained <br>in effect at all times.  The Board objected, under Puerto Rico law, <br>to the manner in which PRTC chose to impose the charges, a matter <br>that was not covered by the agreement and that affected people who <br>were not parties to the agreement.  <br>          Another issue presented by the parties is not necessary <br>for resolution of this case.  The parties vigorously argue about <br>whether  252(e)(6) confers federal court jurisdiction over state <br>commission "determination[s]" that are interpretations of, <br>enforcements of, or refusals to enforce existing interconnection <br>agreements.  Alone among the parties, the Board contends that only <br>its orders approving or rejecting agreements are subject to federal <br>judicial review.  Both PRTC and CCPR (otherwise adverse), as well <br>as amicus curiae MCI Worldcom, Inc., contend that federal judicial <br>review is broader.  There is some support for the broader view.  <br>Several courts have held that interpretations and enforcements of <br>agreements are implicitly covered by  252 and so are also covered <br>by  252(e)(6).  See Illinois Bell Tel. Co. v. Worldcom Techs., <br>Inc., 179 F.3d 566, 769-71 (7th Cir. 1999); Iowa Utilities Bd. v. <br>FCC, 120 F.3d 753, 804 & n.24 (8th Cir. 1997) (stating in dicta <br>that "[w]e believe that the enforcement decisions of state <br>commissions would also be subject to federal district court review <br>under subsection 252(e)(6)"), aff'd in part and rev'd in part on <br>other grounds, AT&T Corp. v. Iowa Utilities Bd., 119 S. Ct. 721 <br>(1999).  We need not and do not decide this issue; we assume <br>arguendo, in PRTC's favor, that review under  252(e)(6) is not <br>limited to initial acceptances and rejections of agreements. <br>          Nevertheless,  252(e)(6), which authorizes review in <br>cases in which "a State commission makes a determination under [ <br>252]," clearly requires at least a substantial nexus between the <br>commission's determination and an interconnection agreement.  The <br>whole subject of  252 is such agreements -- the procedure for <br>putting them into place, the standards for the prices they contain.  <br>"[D]etermination" is used elsewhere in  252 to refer to decisions <br>about the specific provisions of agreements, such as the rates they <br>will specify.  See 47 U.S.C.  252(d)(1) (discussing <br>"[d]eterminations by a State commission of the just and reasonable <br>rate for the interconnection of facilities and equipment").  And <br>the language of  252(e)(6) focuses the court's review on the <br>agreement itself.  See Indiana Bell Tel. Co. v. McCarty, 30 F. <br>Supp. 2d 1100, 1103 (S.D. Ind. 1998) ("Jurisdiction exists under <br>the Act only if the following three prerequisites are satisfied: <br>(1) the claim regards a State commission determination; (2) the <br>claimant is an aggrieved party; and (3) the claimant seeks review <br>of whether a statement or an agreement between an interconnecting <br>service provider and a local exchange carrier satisfies the <br>requirements of sections 251 and 252."); GTE Florida Inc. v. <br>Johnson, 964 F. Supp. 333, 335 (N.D. Fla. 1997) ("[Section <br>252(e)(6)] of the Act . . . makes clear that this court has <br>jurisdiction only 'to determine whether the agreement or statement <br>meets the requirements of' the Act."); GTE South Inc. v. Morrison, <br>957 F. Supp. 800, 804 (E.D. Va. 1997); Citizens' Utility Ratepayer <br>Bd. v. McKee, 946 F. Supp. 893, 895 (D. Kan. 1996) (stating that <br>federal court jurisdiction under  252(e)(6) is "not without <br>limits" and that "the court may hear . . . only those actions in <br>which an aggrieved party seeks a determination of whether the <br>agreement between the interconnecting service provider and the <br>local exchange carrier satisfies the requirements of sections 251 <br>and 252"). <br>          Indeed, the courts that have thus far extended <br> 252(e)(6) review to post-approval/rejection determinations have <br>done so in circumstances, such as a state commission's <br>interpretation of a term in the agreement, in which the <br>commission's determination was closely tied to the agreement <br>itself.  See, e.g., Illinois Bell Tel. Co., 179 F.3d at 571-72 <br>(deciding whether a state commission's interpretation of the <br>reciprocal compensation provisions of an interconnection agreement <br>regarding calls to Internet service providers violated federal <br>law); Taylor Communications Group, Inc. v. Southwestern Bell Tel. <br>Co., 172 F.3d 385, 388 (5th Cir. 1999) (assuming without any <br>mention of the issue that federal court has subject matter <br>jurisdiction over an action challenging a state commission's <br>interpretation of the reciprocal compensation provisions of an <br>existing interconnection agreement); cf. Wisconsin Bell, Inc. v. <br>TCG Milwaukee, Inc., 27 F. Supp. 2d 1145, 1146-48 (W.D. Wis. 1998) <br>(leaving open the question of whether the court has jurisdiction <br>over a state commission decision interpreting the phrase "local <br>traffic" in an existing interconnection agreement to include calls <br>to Internet service providers).  <br>          The pertinent question here is whether the Board <br>determination as to which PRTC is aggrieved has a sufficient nexus <br>to the interconnection agreement between PRTC and CCPR to fall <br>within the broad interpretation of  252(e)(6) for which PRTC <br>argues.  Because the parties use the terms "interpretation" and <br>"enforcement" almost exclusively, we review whether the Board's <br>order can be placed in either of these two categories, although <br>those terms are not talismanic and cannot be found anywhere <br>relevant in  252 itself.  The order does not fit in either <br>category. <br>          First, the relevant portion of the Board's order does not <br>interpret the agreement.  This point is slightly obscured by the <br>fact that the state commission order issued to resolve a proceeding <br>in which CCPR argued that PRTC's actions had violated the <br>interconnection agreement.  This proceeding may well have been, as <br>PRTC alleges, focused on the agreement and how it should be <br>interpreted.  Indeed, the Board's December 1997 order actually does <br>interpret the interconnection agreement.  But this is not the <br>portion of the Board's order as to which PRTC is "aggrieved," see <br>47 U.S.C.  252(e)(6), and it is not the portion that PRTC <br>challenges.  PRTC won before the Board on the issue of the <br>interconnection agreement's meaning, and would surely like that <br>aspect of the order to stand.  What PRTC is "aggrieved" about is <br>the Board's application of Puerto Rico law to relieve PRTC's <br>customers of any duty to pay what the Board characterized as <br>retroactive or surprise charges.  This application is not in any <br>sense an interpretation of the agreement; the agreement only <br>defines the relationship between CCPR and PRTC, and does not <br>address the relationship between PRTC and its customers or the <br>issue of notice.  <br>          Nor, although the question is a closer one, is the <br>Board's order sufficiently connected to the interconnection <br>agreement to be considered a refusal to enforce that agreement.  <br>The agreement itself was upheld (in the portion of the Board's <br>order that PRTC does not contest), but it could not be carried out <br>in just the way that PRTC wanted to carry it out because of the <br>operation of separate principles of law.   These principles, <br>defining the content of "good faith" under Article 1210 of the <br>Puerto Rico Civil Code, are concerned with the rights of telephone <br>company customers vis--vis the carriers.  The agreement simply did <br>not give PRTC the right to refuse to comply with otherwise <br>applicable law.  Cf. Michigan Bell Tel. Co. v. Strand, 26 F. Supp. <br>2d 993, 1000 (W.D. Mich. 1998) (dismissing for failure to state a <br>claim plaintiff's assertion that a state commission order issued <br>after the approval of an interconnection agreement had the effect <br>of replacing the existing agreement with something new, since the <br>state commission's action was permissible state regulation under  <br>261(c)). <br>          It is not enough to establish a nexus that the order <br>adversely affects a carrier.  It is true that here the effect of <br>the Board's order is that PRTC will not be able to collect any <br>charges from its customers for certain calls made over a period of <br>approximately four months.  But that effect does not make the <br>Board's decision a decision about the agreement.  The fact that the <br>particular charges as to which PRTC failed to give notice were <br>specified in an interconnection agreement is not enough.  PRTC's <br>inability to collect the charges is due to its own choice about a <br>matter not covered by the agreement -- the manner of collecting the <br>charges -- and not to any inconsistency between the agreement <br>itself (which is not inherently infirm) and Puerto Rico law. <br>          It may also be true that the Board's order had some <br>effect on competition in the Puerto Rico market.  The parties argue <br>about whether PRTC's initial actions were anticompetitive, intended <br>to give an advantage to its own affiliated cellular phone company <br>over CCPR, and whether the Board's order in effect gave CCPR a <br>better deal than it had bargained for.  The provisions of  253 <br>constitute at least an implicit recognition that state commission <br>decisions made outside the  252 context can have such an impact.  <br>If a state commission determination "prohibit[s] or [has] the <br>effect of prohibiting the ability of any entity to provide any <br>interstate or intrastate telecommunications service," the aggrieved <br>party can petition the FCC to preempt it.  47 U.S.C.  253(a), (d).  <br>But the mere fact that the Board's order, which obviously did not <br>amount to such a prohibition, impacted the market in some way does <br>not demonstrate an adequate nexus with the interconnection <br>agreement.   <br>          PRTC argues that the Board's order is nonetheless a <br>"determination under"  252 in that the Board's application of <br>Puerto Rico law fits under  252(e)(3), which states that "nothing <br>in this section shall prohibit a State commission from establishing <br>or enforcing other requirements of State law in its review of an <br>agreement" (emphasis added).  But the relevant portion of the <br>Board's order was not the "review of an agreement." <br>          The Board's actions fit much more naturally under <br> 253(b), which provides that the Act's preemption provision shall <br>not "affect the ability of a State to impose, on a competitively <br>neutral basis and consistent with section 254 of this section <br>[which deals with "universal service"], requirements necessary to <br>preserve and advance universal service, protect the public safety <br>and welfare, ensure the continued quality of telecommunications <br>services, and safeguard the rights of consumers."  To the extent <br>that the relevant portion of the order can be considered a <br>determination under any section of the Act,  253, with its <br>specific reference to consumer protection, applies better than <br> 252. <br>          The Board's order was not, in conclusion, a <br>"determination" under  252, because it was insufficiently linked <br>to the parties' interconnection agreement.  Although the order may <br>have affected the parties' agreement in a secondary way, Congress <br>-- although it could have spoken more broadly, cf., e.g., 28 U.S.C. <br> 1338 (conferring on the federal courts exclusive jurisdiction <br>over any action arising under a federal statute "relating to" <br>patents and copyrights) -- did not choose to grant the federal <br>courts jurisdiction over any state commission determination that <br>merely relates to or has some effect on an interconnection <br>agreement or on competition between the players in a local <br>telecommunications market.  Our resolution avoids federal judicial <br>review of a range of state commission determinations.  Given the <br>proliferation of interconnection agreements, see Endejan, Cable's <br>"Other Hat" -- Providing Telecommunications Services, 551 PLI/Pat <br>291, 296 (Mar.-Apr. 1999) (stating that about 2400 interconnection <br>agreements had been reached by the Act's second anniversary), it is <br>easy to predict that an agreement will often be in the background <br>and be potentially affected in some way by state commission <br>rulings, including consumer protection rulings such as the one in <br>this case. <br>          b.  "[R]equirements of section 251 of this title and  <br>          [section 252]" <br> <br>          Even were we wrong and the Board's order could be <br>considered a "determination" under  252, we would still affirm the <br>district court's dismissal because the claims are outside of the <br>limited scope of review federal courts are afforded by  252(e)(6).  <br>          Different parties have staked out different positions on <br>the scope of that review.  PRTC says that review of all state law <br>issues involved in Board action is available.  CCPR and MCI say <br>that whether there is federal jurisdiction does not necessarily <br>depend on whether the state commission decision is based on state <br>or federal law.  The district court was apparently of the view that <br>no review is ever available in federal court of any application of <br>state law by the state commission.  The views of PRTC and of the <br>district court are in error, and we elaborate on why we have chosen <br>a middle ground instead and why nonetheless the claims here are not <br>subject to federal judicial review. <br>          Section 252(e)(6) does not confer authority on federal <br>courts to review the actions of state commissions for compliance <br>with state law.  In this we agree with the conclusion of the <br>Seventh Circuit.  See Illinois Bell Tel. Co., 179 F.3d at 572; see <br>also MCI Telecomms. Corp. v. Illinois Commerce Comm'n, Nos. 98- <br>2127, 98-2256, 1999 WL 447547, at *5 (7th Cir. June 23, 1999), <br>reh'g granted on other grounds, 1999 WL 455700 (7th Cir. June 25, <br>1999); cf., e.g., U.S. West Communications, Inc. v. AT&T <br>Communications of the Pacific Northwest, Inc., 31 F. Supp. 2d 839, <br>843-44 (D. Or. 1998). <br>          PRTC argues that since  252(e)(3) preserves states <br>commissions' authority to apply state law when "review[ing]" an <br>agreement, application of correct state law must be considered one <br>of the "requirements" of  252, and federal courts therefore can <br>review a state commission's determination for compliance with state <br>law even if that determination is totally consistent with the <br>substantive and procedural requirements of federal law.  See 47 <br>U.S.C.  252(e)(3), (e)(6). <br>          This argument fails.  First, it is an untenable <br>linguistic leap to construe a preservation of state authority, an <br>explicit acknowledgment that there is room in the statutory scheme <br>for autonomous state commission action, as constructing some kind <br>of "requirement."  Further, the structure of and the use of similar <br>phrases in the relevant provisions argue against PRTC's position.  <br>For instance, in  251(d)(3), a provision analogous to  252(e)(3), <br>Congress stated that "the Commission shall not preclude the <br>enforcement of any . . . order . . of a State commission that . . <br>. is consistent with the requirements of this section" and "does <br>not substantially prevent implementation of the requirements of <br>this section."  Id.  251(d)(3).  The use of "requirements of this <br>section" here illustrates that the phrase is intended to refer to <br>something outside state law, something that state law can be <br>compared to -- namely, the requirements of the federal law.  Also, <br>PRTC's view that  252(e)(3) requires consistency with existing <br>state law, which PRTC roots in assumptions about congressional <br>intent, is a gloss not found anywhere in the statute. <br>          Indeed, it is the very existence of the savings clause <br>in  252 that makes the last phrase in  252(e)(6) necessary and <br>meaningful.  As the Seventh Circuit explained:  "Because <br>subsections 252(e)(3) and (f)(2) allow a state commission to <br>consider state law when approving an agreement, we think it clear <br>that subsection 252(e)(6) includes the 'agreement' language[, "to <br>determine whether the agreement . . . meets the requirements of <br>section 251 of this title and this section,"] . . . to clarify that <br>federal courts may review a state commission's actions with respect <br>to an agreement only for compliance with the requirements of  251 <br>and  252 of the Telecommunications Act, and not for compliance <br>with state law."  MCI Telecomms. Corp., 1999 WL 447547, at *5.  If <br>Congress intended federal courts' review to encompass any kind of <br>alleged legal flaw in a state commission's determination, then <br>there would have been little need to include the language "meets <br>the requirements of section 251 . . . and [section 252]."  See <br>generally Ratzlaf v. United States, 510 U.S. 135, 140-41 (1994) <br>(citing Pennsylvania Dep't of Public Welfare v. Davenport, 495 U.S. <br>552, 562 (1990)). <br>          Second, our interpretation is in keeping with the general <br>policy expressed in the statute of recognizing state authority over <br>certain aspects of local telecommunications -- in areas over which <br>the states held virtually exclusive sway prior to the enactment of <br>the Act -- while ensuring compliance with federal law.  The Act <br>exemplifies a cooperative federalism system, in which state <br>commissions can exercise their expertise about the needs of the <br>local market and local consumers, but are guided by the provisions <br>of the Act and by the concomitant FCC regulations, see AT&T Corp., <br>119 S. Ct. at 733 ("While it is true that the 1996 Act entrusts <br>state commissions with the job of approving interconnection <br>agreements, . . . these assignments . . . do not logically preclude <br>the Commission's issuance of rules to guide the state-commission <br>judgments."), and checked by federal court review for consistency <br>with these federal provisions.  See generally City of Abilene v. <br>FCC, 164 F.3d 49, 53 (D.C. Cir. 1999) (stating that  253(b) and <br>(c) "set aside a large regulatory territory for State authority"); <br>H.R. Conf. Rep. No. 104-458, at 126 (1996), reprinted in 1996 <br>U.S.C.C.A.N. 124, 137 ("Agreements arrived at through voluntary <br>negotiation or compulsory arbitration must be approved by the State <br>commission under new section 252(e), which . . . preserves State <br>authority to enforce State law requirements in agreements approved <br>under this section.").  It would be "surpassing strange" to <br>preserve state authority in this fashion and then to put federal <br>courts in the position of overruling a state agency on a pure issue <br>of state law.  AT&T Corp., 119 S. Ct. at 730 n.6.  See generally <br>Aegerter v. City of Delafield, 174 F.3d 886, 887 (7th Cir. 1999) <br>("The Telecommunications Act of 1996 was nothing if not a complex <br>balancing act among many conflicting interests.  Not the least of <br>these were the interests of state and local governments in <br>continuing to regulate certain aspects of this industry, and the <br>need for a uniform federal policy."); Town of Amherst v. Omnipoint <br>Communications Enters., Inc., 173 F.3d 9, 17 (1st Cir. 1999); <br>Rosario & Kohler, The Telecommunications Act of 1996:  A State <br>Perspective, 29 Conn. L. Rev. 331, 332 (1996) (suggesting that in <br>the wake of the Act "states should be afforded flexibility to craft <br>regulation to the needs of their local markets" and that states <br>should focus on "consumer protection"). <br>          It is true, as PRTC points out, that this interpretation <br>of  252(e)(6) creates a possible gap in review for a narrow class <br>of cases.  But this case is not among them.  This possibility <br>exists because  252(e)(4) states that "[n]o State court shall have <br>jurisdiction to review the action of a State commission in <br>approving or rejecting an agreement under this section."  <br>Therefore, PRTC argues, our interpretation means that there will be <br>no judicial review in cases involving acceptance or rejection of an <br>interconnection agreement in which the only issue raised is <br>compliance with state law.  We do not purport to interpret <br> 252(e)(4); this case clearly does not involve an acceptance or a <br>rejection.   <br>          The district court applied a version of this schema, but <br>went too far in disallowing review of state commission <br>"determination[s]" that are based on state rather than federal law.  <br>See Puerto Rico Tel. Co., 20 F. Supp. 2d at 311 (stating that <br>"[t]his court has subject matter jurisdiction under the Act only <br>when a state regulator applies federal law in its acceptance or <br>rejection of an interconnection agreement").  It is perfectly <br>conceivable that a state commission decision based on state law <br>about an interconnection agreement could come in conflict with or <br>violate some provision of  251 or  252.  Such a decision would be <br>reviewable, although a decision based on state law that is <br>consistent with federal law but arguably wrong on state law grounds <br>would not be.  See Michigan Bell Tel. Co. v. MFS Intelenet of <br>Michigan, Inc., 16 F. Supp. 2d 817, 824 & n.6 (W.D. Mich. 1998). <br>          PRTC's argument has not been so subtle; it contends that <br> 252(e)(6) applies here because the Board acted in violation of <br>state law and therefore automatically violated  252.  Although <br>PRTC's complaint alleges generally that the Board's decision was in <br>violation of federal law, PRTC cannot rest on such vague <br>generalities here, but must identify the portions of the Act that <br>it claims are at issue and give some reasoned explanation in <br>support of its contentions.  See generally McCoy v. MIT, 950 F.2d <br>13, 22-23 (1st Cir. 1991) (stating in a motion to dismiss context <br>that "the plaintiff has an affirmative responsibility to put his <br>best foot forward in an effort to present some legal theory that <br>will support his claim"). <br>          The only "requirement" of  251 or  252 that PRTC <br>identifies in its argument to this court is  252(h), which <br>provides that "[a] State commission shall make a copy of each <br>agreement approved under subsection (e) of this section . . . <br>available for public inspection and copying within 10 days after <br>the agreement . . . is approved."  47 U.S.C.  252(h).  This <br>assertion of inconsistency with federal law is plainly unsupported <br>on the face of plaintiff's own complaint.  The Board's order <br>approving the interconnection agreement says that, pursuant to <br> 252(h), a copy of the agreement will be made available.  PRTC <br>does not allege that this was not done.  What PRTC appears to be <br>arguing is that the availability of the interconnection agreement <br>to the public under  252(h) means that the public had sufficient <br>notice of the charges and that the Board's order requiring prior <br>notice to customers before imposition of the charges was therefore <br>erroneous.  But  252(h) does not prevent and is not inconsistent <br>with a more stringent state-law-based actual notice requirement.  <br>Cf. In re Implementation of the Local Competition Provisions in the <br>Telecommunications Act of 1996, 11 FCC Rcd. 15499, 1996 WL 452885, <br>at *18 (1996) (First Report & Order) ("The rules that the FCC <br>establishes . . . are minimum requirements upon which the states <br>may build."). <br>B.  Takings and Due Process Claims <br>          In its takings claim, PRTC has to establish two <br>propositions:  that a protectable property interest is involved and <br>that the government action is a taking without just compensation.  <br>It fails at both. <br>          The Takings Clause of the Fifth Amendment, which is <br>applicable to the states through the Fourteenth Amendment, provides <br>that "private property" shall not "be taken for public use, without <br>just compensation."  U.S. Const. amend. V; Webb's Fabulous <br>Pharmacies, Inc. v. Beckwith, 449 U.S. 155, 160 (1980).  A <br>plaintiff "must first establish an independent property right <br>before [it] can argue that the state has taken that right without <br>just compensation."  Parella v. Retirement Bd. of the Rhode Island <br>Employees' Retirement Sys., 173 F.3d 46, 58 (1st Cir. 1999).  An <br>enforceable contract right can in some circumstances provide the <br>necessary property right.  See id. at 58-59; see also National <br>Educ. Ass'n-Rhode Island v. Retirement Bd. of the Rhode Island <br>Employees' Retirement Sys., 172 F.3d 22, 29 (1st Cir. 1999) (noting <br>that in the takings context the property concept has been extended <br>to "materialmen's liens" and "trade secrets protected under state <br>law" but not to "unilateral expectation[s]" such as "riparian <br>rights recognized under state law, railroad pensions, and future <br>social service benefits"). <br>          Second, once a property right has been established, <br>courts analyze whether the state has effected a regulatory taking <br>by considering "the character of the government action, its <br>economic impact on the plaintiff, and the degree to which it <br>interferes with the plaintiff's reasonable, investment-backed <br>expectations."  Houlton Citizens' Coalition v. Town of Houlton, 175 <br>F.3d 178, 190 (1st Cir. 1999); see also National Educ. Ass'n, 172 <br>F.3d at 30 n.11 (noting that "investment-backed expectations" are <br>used to decide the takings question "after a property right is <br>found to exist"); Peterson v. United States Dep't of the Interior, <br>899 F.2d 799, 813 (9th Cir. 1990) (stating that a constitutionally <br>protected property interest cannot be "spun out of the yarn of <br>investment-backed expectations").  A monopoly operating in a highly <br>regulated industry should expect that its business will frequently <br>be affected by government action.  See Connolly v. Pension Benefit <br>Guaranty Corp., 475 U.S. 211, 227 (1986); Philip Morris, Inc. v. <br>Harshbarger, 159 F.3d 670, 679 (1st Cir. 1998); McAndrews v. Fleet <br>Bank of Mass., N.A., 989 F.2d 13, 19 (1st Cir. 1993). <br>          As to the first prong, PRTC does not argue that the <br>Board's ruling constitutes a taking of tangible property.  Rather, <br>it argues that it has a property interest in the contractual right <br>established in paragraph IV of the interconnection agreement, in <br>which CCPR agreed that PRTC could charge PRTC customers long- <br>distance charges for certain calls.  Assuming that a contract <br>between two private entities that has been approved by a state <br>agency can create the necessary property right, PRTC's argument <br>nevertheless fails. <br>          "The critical and threshold question is whether <br>appellant's interest . . . is grounded in substantive legal <br>relationships defined by . . . specific state or federal rules of <br>law." Davila-Lopes v. Zapata, 111 F.3d 192, 195 (1st Cir. 1997) <br>(internal quotation marks omitted); see also Lowe v. Scott, 959 <br>F.2d 323, 337 (1st Cir. 1992) ("The hallmark of property, the Court <br>has emphasized, is an individual entitlement grounded in state law, <br>which cannot be removed except for cause."  (quoting Logan v. <br>Zimmerman Brush Co., 455 U.S. 422, 430 (1982)) (internal quotation <br>marks omitted)).  PRTC's argument does not address the relevant <br>"legal relationship": although the interconnection agreement may <br>give PRTC rights vis--vis CCPR, it cannot grant PRTC the <br>underlying ability to charge, without prior notice, its landline <br>customers, who were not parties to the agreement, for the relevant <br>calls.  The Board's action did not take away rights that PRTC had <br>against CCPR; the Board dealt only with the manner in which PRTC <br>undertook to impose the charges discussed in the agreement.  <br>Without establishing some separate agreement with the customers, <br>enforceable under Puerto Rico law, or some independent provision of <br>that law entitling it to the particular charges at issue, PRTC has <br>not shown that its interest in those charges was more than a <br>"unilateral expectation."  Board of Regents v. Roth, 408 U.S. 564, <br>577 (1972) ("Property interests . . . are not created by the <br>Constitution.  Rather they are created and their dimensions are <br>defined by existing rules or understandings that stem from an <br>independent source such as state-law rules or understandings that <br>secure certain benefits and that support claims of entitlement to <br>those benefits."), cited in Washington Legal Found. v. <br>Massachusetts Bar Found., 993 F.2d 962, 973 (1st Cir. 1993); cf. <br>National R.R. Passenger Corp. v. Atchison, Topeka & Santa Fe Ry. <br>Co., 470 U.S. 451, 470-71 (1985); TCG Milwaukee, Inc. v. Public <br>Serv. Comm'n of Wisconsin, 980 F. Supp. 992, 1002 (W.D. Wis. <br>1997). <br>          PRTC also does not meet the second prong.  Accepting that <br>the failure to collect the charges will undoubtedly have some <br>economic impact on PRTC, it is still true that the Board's action <br>is a "public program that adjusts the benefits and burdens of <br>economic life to promote the common good" in a highly regulated <br>context.  McAndrews, 989 F.2d at 19 (citation and internal <br>quotation marks omitted); see also Eastern Enters. v. Apfel, 118 S. <br>Ct. 2131, 2149 (1998) (plurality opinion) ("Congress has <br>considerable leeway to fashion economic legislation, including the <br>power to affect contractual commitments between private parties.  <br>Congress also may impose retroactive liability to some degree . . <br>. ."); cf. Houlton, 175 F.3d at 191 (discussing analogous Contract <br>Clause claim). <br>          Similar defects lead us to affirm the district court's <br>dismissal of PRTC's procedural due process claim.  "An expectation <br>that is not 'property' for purposes of the Takings Clause may yet <br>sometimes entitle the citizen to procedural protection, and <br>substantive protection against arbitrariness, before the <br>expectation is cut off by government action."  National Educ. <br>Ass'n, 172 F.3d at 29-30; see also, e.g., Memphis Light, Gas & <br>Water Div. v. Craft, 436 U.S. 1, 9 (1978) ("The Fourteenth <br>Amendment places procedural constraints on the actions of <br>government that work a deprivation of interests enjoying the <br>stature of 'property' within the meaning of the Due Process <br>Clause.").  However, PRTC essentially relies on its Takings Clause <br>arguments to demonstrate the existence of a property right subject <br>to constitutional procedural protections.  Because in this case <br>plaintiff's claims of a protected property interest under both the <br>Takings Clause and the Due Process Clause depend on the existence <br>of a particular kind of contractual right under the interconnection <br>agreement, the determination that such a right does not exist <br>resolves both claims.  See Rhode Island Laborers' Dist. Council v. <br>Rhode Island, 145 F.3d 42, 44 n.1 (1st Cir. 1998); see also Roth, <br>408 U.S. at 577. <br>          Further, even assuming the existence of a protectable <br>property right for due process purposes, PRTC cannot show on the <br>facts alleged that it did not receive the process it was due.  See <br>generally Mathews v. Eldridge, 424 U.S. 319, 334-35 (1976).  The <br>undisputed facts show that the Board held two days of trial-type <br>hearings during which PRTC had the opportunity to present evidence <br>and to challenge CCPR's evidence before a neutral decisionmaker, <br>and that the Board ultimately rendered its ruling and gave <br>supporting reasons in a written decision.  PRTC knew that these <br>hearings involved its right to impose the long-distance charges on <br>its customers, and, as the exhibits to PRTC's complaint <br>demonstrate, PRTC was also aware that the Board was concerned with <br>the issue of notice to those customers. <br>          In the end, PRTC appears to be primarily contending not <br>that it was ignorant that consumer protection issues were <br>potentially of concern to the Board, but that it was not afforded <br>adequate notice of the particular adjudicatory holding that the <br>Board ultimately adopted.  While PRTC's complaint is real, and we <br>have some sympathy, constitutionally adequate notice does not <br>necessarily involve notice of a particular outcome.  Notice is <br>sufficient as long as it is "reasonably calculated, under all the <br>circumstances, to apprise interested parties of the pendency of the <br>action and afford them an opportunity to present their objections," <br>Mullane v. Central Hanover Bank & Trust Co., 339 U.S. 306, 314 <br>(1950); see also Dionne v. Bouley, 757 F.2d 1344, 1354 (1st Cir. <br>1985), and "the affected individual has had a fundamentally fair <br>chance to present his or her side of the story," In re Nineteen <br>Appeals Arising Out of the San Juan DuPont Plaza Hotel Fire Litig., <br>982 F.2d 603, 611 (1st Cir. 1992); see also Mathews, 424 U.S. at <br>333 (requiring "the opportunity to be heard 'at a meaningful time <br>and in a meaningful manner'" (quoting Armstrong v. Manzo, 380 U.S. <br>545, 552 (1965))). <br>          Further, if PRTC did not have notice of a contemplated <br>thirty-day requirement before the Board's proceedings commenced, <br>PRTC still had some chance to challenge that requirement, which did <br>not involve charges for future calls.  Once PRTC was informed of <br>the specific outcome (which was suggested in the Hearing Examiner's <br>recommendations to the Board and then adopted by the Board itself), <br>it had the opportunity to challenge the Board's interpretation of <br>Puerto Rico law through a request to the Board for a stay and for <br>reconsideration and through an action in the Puerto Rico courts.  <br>Cf. Rumford Pharmacy, Inc. v. City of East Providence, 970 F.2d <br>996, 999 (1st Cir. 1992); Amsden v. Moran, 904 F.2d 748, 755 (1st <br>Cir. 1990). <br>          Both the takings and due process inquiries are typically <br>fact- and context-sensitive ones.  On the theory it has properly <br>presented here, PRTC has not adequately established the existence <br>of a property right or alleged other facts sufficient to support <br>either type of claim.  See, e.g., Tri-State Rubbish, Inc. v. Waste <br>Management, Inc., 998 F.2d 1073, 1082 (1st Cir. 1993) (affirming <br>grant of motion to dismiss takings claim); Quinn v. Bryson, 739 <br>F.2d 8, 10-11 (1st Cir. 1984) (affirming grant of motion to dismiss <br>procedural due process claim). <br>                              III <br>     "It would be gross understatement to say that the <br>Telecommunications Act of 1996 is not a model of clarity."  AT&T <br>Corp., 119 S. Ct. at 738.  Nevertheless, in this case the Act does <br>not confer on the federal courts the authority to review PRTC's <br>telecommunications claims.  PRTC's takings and due process claims <br>likewise fail, and the district court was not outside the bounds of <br>its discretion in dismissing the action, thereby declining to <br>retain supplemental jurisdiction over PRTC's state law claims.  See <br>28 U.S.C.  1367(c); United Mine Workers v. Gibbs, 383 U.S. 715, <br>726 (1966).  To the extent that other fora, such as the courts of <br>Puerto Rico and the FCC, are open to PRTC (a question that we do <br>not purport to decide), PRTC can pursue an action in those fora.   <br>     The judgment of the district court is affirmed.  Costs to <br>appellees.     </pre>

</body>

</html>